EXHIBIT 12 COLGATE-PALMOLIVE COMPANY COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED DIVIDENDS (Dollars in Millions Except Per Share Amounts) Years Ended December 31, 2009 2008(A) 2007(A) 2006(A) 2005(A) Earnings: Income before income taxes $ 3,538 $ 3,005 $ 2,563 $ 2,059 $ 2,134 Add: Interest on indebtedness and amortization of debt expense and discount or premium 88 106 167 167 142 Portion of rents representative of interest factor 71 61 52 47 44 Loss on equity investments — Less: Gain on equity investments (5 ) (4 ) (3 ) (3 ) (2 ) Income as adjusted $ 3,692 $ 3,168 $ 2,779 $ 2,270 $ 2,318 Fixed Charges: Interest on indebtedness and amortization of debt expense and discount or premium $ 88 $ 106 $ 167 $ 167 $ 142 Portion of rents representative of interest factor 71 61 52 47 44 Capitalized interest 14 9 6 4 3 Total fixed charges $ 173 $ 176 $ 225 $ 218 $ 189 Preferred Dividends: Dividends declared on Preference stock 36 35 35 36 35 Total preferred dividends $ 36 $ 35 $ 35 $ 36 $ 35 Ratio of earnings to fixed charges 21.3 18.0 12.4 10.4 12.3 Ratio of earnings to fixed charges and preferred dividends 17.7 15.0 10.7 8.9 10.3 (A) Prior year amounts have been recalculated to conform to the current year presentation required by the Consolidation Topic of the FASB Codification. See Note 2 to the Consolidated Financial Statements for additional information.
